                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         HASSON HEDGEPETH,
                                  11                                                      Case No. 20-00858 BLF (PR)
                                                       Petitioner,
                                  12                                                      ORDER DENYING RENEWED
Northern District of California




                                                 v.                                       MOTION FOR STAY; DENYING
 United States District Court




                                  13                                                      MOTION FOR APPOINTMENT OF
                                                                                          COUNSEL
                                  14     R. MADDEN,
                                  15                   Respondent.
                                  16                                                      (Docket Nos. 25, 26)

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus under 28 U.S.C. § 2254, challenging his state conviction. On April 7, 2021, the
                                  20   Court dismissed the petition with leave to amend because Petitioner indicated that a
                                  21   request for a new trial was pending in Alameda County Superior Court based on a claim of
                                  22   instructional error. Dkt. No. 5 at 3. Petitioner also included an instructional error claim in
                                  23   the petition and stated that the “instructional error wasn’t presented to any court because
                                  24   my lawyer thought it held no matter despite my request to raise.” Id. at 5. Based on this
                                  25   information, the Court concluded that Petitioner had not exhausted his state court remedies
                                  26   with respect to all the claims presented in the federal petition prior to filing this action.
                                  27   Dkt. No. 19 at 2-3. Accordingly, Petitioner was directed to file an amended petition that
                                  28   included only exhausted claims, as well as given an opportunity to file a renewed motion
                                   1   for a stay to exhausted additional claims. Id. at 3-4.
                                   2          Petitioner later filed a letter stating that the two claims in the petition, which was
                                   3   filed on March 3, 2020, have since been exhausted, and points to supporting exhibits he
                                   4   filed later in this action. Dkt. Nos. 20, citing Dkt. No. 14. In another letter, Petitioner
                                   5   requested that the Court “dismiss” the renewed motion for stay as unnecessary since all his
                                   6   claims are exhausted. Dkt. No. 21. Then on May 24, 2021, Petitioner filed a motion to
                                   7   stay the matter pending resentencing proceedings in state court. Dkt. No. 23. In the
                                   8   interest of justice and judicial economy, the Court deemed the original petition and the
                                   9   later filed exhibits as the operative petition in this matter. Dkt. No. 24. Because no further
                                  10   filing was necessary from Petitioner, his motion for a stay was denied as unnecessary. Id.
                                  11          Petitioner has filed a renewed motion for a stay pending resentencing under Senate
                                  12   Bill 620. Dkt. No. 25. Petitioner raised the following claims in this action: (1) the trial
Northern District of California
 United States District Court




                                  13   court erred in failing to give instructions on self-defense, sudden quarrel or heat of passion
                                  14   defenses; and (2) ineffective assistance of appellate counsel for failing to raise the
                                  15   instructional error on appeal. Dkt. No. 5 at 5-6. Petitioner’s resentencing under Senate
                                  16   Bill 620 is not an issue before this Court. Therefore, the Court finds no need to delay this
                                  17   matter by granting a stay. Accordingly, the renewed motion for a stay is DENIED. Dkt.
                                  18   No. 25. Petitioner also requests the Court to direct the state courts to transmit records of
                                  19   his habeas corpus proceedings. Dkt. No. 25 at 3. The Court finds such a request is
                                  20   unnecessary since Petitioner has already provided such records.
                                  21          Petitioner also moves for appointment of counsel. Dkt. No. 25 at 3; Dkt. No. 26.
                                  22   The Sixth Amendment’s right to counsel does not apply in habeas corpus actions. See
                                  23   Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir.), cert. denied, 479 U.S. 867 (1986).
                                  24   Unless an evidentiary hearing is required, the decision to appoint counsel is within the
                                  25   discretion of the district court. Id.; Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert.
                                  26   denied, 469 U.S. 838 (1984). An evidentiary hearing does not appear necessary at this
                                  27   time, and there are no exceptional circumstances to warrant appointment of counsel.
                                  28                                                  2
                                   1   Accordingly, Petitioner’s motion for appointment of counsel is DENIED without prejudice
                                   2   to the Court’s sua sponte reconsideration should the Court later find an evidentiary hearing
                                   3   necessary following consideration of the merits of Petitioner’s claim.
                                   4             Currently, Respondent’s answer to the Court’s Order to Show Cause is due by
                                   5   August 31, 2021. Dkt. No. 24. There is no further action required from Petitioner until
                                   6   Respondent’s answer is filed. Once the answer is filed, Petitioner will have thirty days to
                                   7   file a traverse. If he needs additional time, Petitioner may file a motion requesting an
                                   8   extension of time with good cause.
                                   9             The Clerk shall include a copy of the Court’s “Order to Show Cause,” Dkt. No. 24,
                                  10   with a copy of this order to Petitioner, per his request.
                                  11             This order terminates Docket Nos. 25 and 26.
                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: __July 14, 2021___________                  ________________________
                                                                                          BETH LABSON FREEMAN
                                  14
                                                                                          United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Stay; Denying Appt. of Counsel
                                       PRO-SE\BLF\HC.20\00858Hedgepeth_motions
                                  26

                                  27

                                  28                                                  3
